Citation Nr: 0122098	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  00-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
injuries to the right elbow and hand.

Entitlement to service connection for residuals of a back 
injury.

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1971 to March 1977.

A November 1987 RO rating decision denied service connection 
for residuals of injuries to the right elbow and hand, and 
back.  The veteran was notified of those determinations in 
November 1987 and he did not appeal.

A November 1991 RO rating decision determined that the 
veteran had not submitted new and material evidence to reopen 
the claims for service connection for residuals of injuries 
to the right elbow and hand, and back.  He was notified of 
this determination in November 1991 and he did not appeal.

In 1997, the veteran submitted an application to reopen the 
claims for service connection for residuals of injuries to 
the right elbow and hand, and back.  This appeal comes to the 
Board of Veterans' Appeals (Board) from April 1998 and later 
RO rating decisions that determined there was no new and 
material evidence to reopen the claim for service connection 
for residuals of injuries to the right hand and elbow; 
determined that there was new and material evidence to reopen 
the claim for service connection for residuals of injury to 
the back, and denied service connection for such a condition 
based on a de novo review of the evidence; and denied service 
connection for residuals of an injury to the right foot.

The issue of service connection for residuals of injury to 
the back will be addressed in the remand section of this 
decision.


FINDINGS OF FACT

1.  By an unappealed November 1991 RO rating decision, it was 
determined that there was no new and material evidence to 
reopen the claim for service connection for residuals of 
injuries to the right elbow and hand.

2.  Evidence received subsequent to the November 1991 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim, 
as it now links a disability of the right upper extremity to 
an incident of service.

3.  The right foot conditions in service were acute and 
transitory, resolved without residual disability, and a right 
foot condition is not currently demonstrated.


CONCLUSIONS OF LAW

1.  The unappealed November 1991 RO rating decision, 
determining that there was no new and material evidence to 
reopen a claim for service connection for residuals of 
injuries to the right elbow and hand, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
claim for service connection for residuals of injuries to the 
right elbow and hand.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a), effective prior to August 29, 2001.

3.  A chronic right foot disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Residuals of 
Injuries to the Right Elbow and Hand

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The November 1991 RO rating decision determined that there 
was no new and material evidence to reopen a previously 
denied claim for service connection for residuals of injuries 
to the right elbow and hand.  The veteran was notified of the 
decision in November 1991 and he did not appeal.  An 
unappealed decision is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).  The question now 
presented is whether new and material evidence has been 
submitted since the unappealed November 1991 RO rating 
decision, denying service connection for residuals of 
injuries to the right elbow and hand, to permit reopening of 
the claim.  38 C.F.R. 3.156(a) (2000); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  For evidence to be deemed new, it must 
not be cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the evidence shows the presence 
of the claimed disability and relates it to an incident of 
service).  A determination by VA that information constitutes 
"new and material evidence" means that the new information 
is significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.156(a).  
The revised regulations require that evidence to be material 
must, when considered by itself or the other evidence of 
record, relate to an unestablished  fact necessary to prove 
the claim, and to be new and material it must raise a 
reasonable possibility of substantiating the claim.  These 
regulatory revisions apply to claims filed on or after August 
29, 2001, and therefore, do not apply to the veteran's claim.

The evidence of record at the time of the November 1991 RO 
rating decision consisted essentially of statements from the 
veteran to the effect that he had residuals of injuries to 
the right elbow and hand in service, and VA and service 
medical records.  The service medical records showed that the 
veteran was seen for right elbow and hand conditions in 
service, and the post-service medical records included a VA 
report of X-rays of the veteran's right hand in April 1990 
showing the presence of an old healed fracture of the 3rd 
digit, and a report of VA medical examination of the veteran 
in April 1990 showing the presence of right ulnar neuropathy 
of unknown etiology.  The medical evidence did not causally 
link the veteran's right arm condition to an incident of 
service.

Since the November 1991 RO rating decision, various evidence 
has been submitted, including a private medical report of the 
veteran's examination in November 1998 showing the presence 
of an extensor tendon avulsion that did not allow him to 
extend his fingers both at the proximal interphalangeal joint 
of the long finger, as well as the distal interphalangeal 
joint of the ring finger.  The examiner opined that this 
condition could be related to an injury in service.  This 
evidence by itself contributes a more complete picture to the 
veteran's claim for service connection for residuals of 
injuries to the right elbow and hand.  Hodge, 155 F.3d 1356; 
Elkins v. West, 12 Vet. App. 209 (1999).  Moreover, the 
opinion in the November 1998 private medical report must be 
considered credible for the purpose of determining whether 
the evidence is new and material. Justus v. Principi, 3 Vet. 
App. 510 (1992).  Hence, the Board finds that new and 
material evidence has been submitted to reopen the claim for 
service connection for residuals of injuries to the right 
elbow and hand under the criteria of 38 C.F.R. § 3.156(a), 
effective prior to August 29, 2001.

New and material evidence having been received, the 
application to reopen the claim for service connection for 
residuals of injuries to the right elbow and hand is granted.


II.  Service Connection for Residuals of Injury to the Right 
Foot

A.  Factual Background

The veteran had active service from June 1971 to March 1977.

Service medical records show that the veteran was treated for 
complaints of pain of the right foot.  The impression was 
contusion.  In July 1971 he was seen for pain and swelling of 
the right foot for 2 days.  He was admitted to a hospital and 
treated for cellulitis of the right foot.  The diagnosis at 
the time of discharge in July 1971 was plantar interdigital 
hematoma with infection.  In November 1971, he was seen for 
an infected blister of the right foot.  He was prescribed 
shower shoes, hot soaks, and medication.  In April 1974, he 
was found to have blisters of the feet and sent to the 
treatment room.  The report of his medical examination for 
separation from service in February 1977 is negative for 
complaints or findings of a right foot condition.

VA, service department, and private medical records, 
including medical records received with documents from the 
Social Security Administration (SSA) in 2000, show that the 
veteran was treated and evaluated for various conditions in 
the 1980's and 1990's.  The more salient medical reports with 
regard to the claim for service connection for residuals of 
an injury to the right foot are discussed below.

The veteran underwent a VA medical examination in April 1990.  
There were no complaints or findings of a right foot 
disorder.

Statements from acquaintances of the veteran were received in 
1997.  These statements are to the effect that the veteran 
returned from service with injuries, including an injury to 
the right foot.

A private medical report from D. Eakins, M.D., shows that the 
veteran underwent an examination in November 1998 for various 
pains, including ankle pain.  (The specific ankle was not 
identified.)  Examination of the ankle revealed no loss of 
motor function, sensation, or perfusion.  The only 
abnormality was a scar on the lateral malleolus which the 
veteran said was caused by a bayonet.  He could not describe 
his pain in any detail other than to say it hurt in the area 
right around the scar.

A private medical record received with SSA documents in 2000 
shows that X-rays of the right ankle in November 1998 showed 
no abnormalities.  The medical records received with the SSA 
documents include a private medical report of the veteran's 
examination in November 1999.  A history of gunshot wounds to 
both ankles in April 1992 was noted, with a retained bullet 
in the left ankle.  A right ankle or foot condition was not 
specifically diagnosed.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection for 
residuals of an injury to the right foot.  There is no 
identified evidence not accounted for and examinations have 
been performed with regard to this claim.  The veteran and 
his representative have been provided with a statement of the 
case that discusses the pertinent evidence, and the laws and 
regulations related to the veteran's claim, that essentially 
notifies the veteran of the evidence needed to prevail on 
this claim.  Under the circumstances, the Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim and that there is 
no prejudice to him by appellate consideration of the claim 
at this time without a prior remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of the claim as required by the VCAA or referral 
of the case to his representative for consideration of the 
revised regulations published in August 2001.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas, 1 Vet. App. 
308.  Hence, no further assistance to the veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  

In this case, the service medical records show that the 
veteran was treated for right foot conditions, but a 
disability of the right foot or ankle was not found at the 
time of his medical examination for separation from service 
in February 1977.  Nor do the post-service medical records 
indicate the presence of a chronic right foot disability, 
although the report of his medical examination in November 
1998 indicates the presence of a right ankle scar.  If a scar 
of the right ankle is present, it is most likely related to a 
gunshot wound to the right ankle in April 1992 noted in a 
private medical report of his examination in November 1999.  
The evidence as a whole, however, does not demonstrate the 
presence of a right foot disorder.

Statements from the veteran are to the effect that he 
sustained an injury to his right foot in basic training in 
service, and this statement is corroborated by statements 
from acquaintances of the veteran who report the veteran had 
a right foot injury in service.  The medical evidence, 
however, does not show the presence of a chronic right foot 
condition in service or after service.  If a scar of the 
right ankle is present, there is no medical evidence linking 
this condition to an incident of service.  The veteran's lay 
statements linking such a condition to an incident of service 
are not sufficient to support a claim for a disability based 
on medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

After consideration of all the evidence, the Board finds that 
the veteran's right foot conditions in service were acute and 
transitory, and resolved without residual.  The Board also 
finds that the evidence does not demonstrate the presence of 
a chronic right foot disability.  38 C.F.R. § 3.303(b).  The 
preponderance of the evidence is against the claim for 
service connection for residuals of a right foot injury, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
residuals of injuries to the right elbow and hand is granted.

Service connection for residuals of an injury to the right 
foot is denied.



REMAND

Since the Board has held that the claim for service 
connection for residuals of injuries to the right elbow and 
hand is reopened, the entire evidentiary record must be 
considered.  Consequently, the case is remanded to the RO for 
consideration of the issue of entitlement to service 
connection for residuals of injuries to the right elbow and 
hand in order to ensure due process to the veteran, pursuant 
to the decision of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999( (hereinafter, "the Court") 
in Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the claim for service connection for a back 
disorder, the service medical records show that the veteran 
was seen for back problems and the post-service medical 
records show treatment for back problems in the 1980's.  In 
the private medical report of the veteran's examination in 
November 1998, the examiner indicated that the veteran had a 
chronic low back condition that may or may not be related to 
injury in service.  Under the circumstances, the RO 
determined that there was new and material evidence to reopen 
the claim for service connection for residuals of an injury 
to the back.  

In light of the redefined duty assist the veteran in the 
development of a claim imposed on VA by the VCAA, it is the 
determination of the Board that the veteran should undergo a 
VA compensation examination to determine the nature and 
extent of his disabilities of the back and right upper 
extremity, and to obtain opinions as to the etiology of any 
conditions found.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for right arm and back problems 
since separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  He should also be 
asked to provide information concerning 
any competent medical opinions linking 
any such conditions to an incident of 
service.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any right arm, 
including the right elbow and hand, and 
back problems, and to obtain opinions as 
to the etiology of any conditions found.  
The examiner should give fully reasoned 
opinions as to the etiology of any 
conditions found, including whether it is 
at least as likely as not that such 
conditions are related to an incident of 
service.  The examiner should support the 
opinions by discussing medical principles 
as applied to specific medical evidence 
in the veteran's case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to him or her and 
reviewed prior to the examination.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

4.  After the above development, the RO 
should review the claims for service 
connection for residuals of injuries to 
the right elbow and hand, and back.  The 
claims should be reviewed on the merits.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board and Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

 



